Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al hereafter Yamada (US pat. App. Pub. 20090160954) and in view of Turchet et al hereafter Turchet (NPL Doc. Emotion Rendering in Plantar Vibro-Tactile
Simulations of Imagined Walking Styles).  
4.	As per claims 1, 5, and 9, Yamada discloses a vibration analysis system, a method, and medium comprising: a memory storing instructions; and a processor configured to execute the instructions to implement: acquire vibration data specifying vibration produced, and convert the acquired vibration data into binary data representing a value of vibration over time from a start of with two values, being high level and low level (paragraphs: 16, 26-31, 38-41, and 51; wherein it emphasizes obtain the vibration data and converts that vibration data into digital data which represents an amplitudes value of high and low level over time); and specify an individual from which the vibration data was acquired, by collating the binary data obtained through conversion with individual specification data created, for each individual in advance, by converting the vibration data of the individual into the binary data (paragraphs: 44-45, 49-50, and 52-55; wherein it elaborates specifies an individual from which the vibration data was acquired by collating the digital data obtained through conversion with individual specification data created, for each individual in advance, by converting the vibration data of the individual into the binary data). Yamada does not specifically mention acquire walking vibration data specifying walking vibration produced in association with walking. However, in the same field of endeavor, Turchet discloses acquire walking vibration data specifying walking vibration produced in association with walking (pages: 341-343, 348, and 351). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Turchet’s teachings of acquire walking vibration data specifying walking vibration produced in association with walking with the teachings of Yamada, for the purpose of effectively protecting any specific vicinity from any approaching intruders.  
5.	As per claim 2, Yamada discloses the walking vibration analysis system, wherein calculate a standard deviation of the acquired walking vibration data, and convert the acquired walking vibration data into the binary data, using the calculated standard deviation as a threshold value (paragraphs: 28, 44).
6.	As per claim 3, Yamada discloses the walking vibration analysis system comprising: create, for each of the individuals, the individual specification data of the individual, wherein acquire, for each of the individuals, a plurality of steps of walking vibration data of the individual, convert the acquired plurality of steps of walking vibration data into the binary data, calculate a probability of occurrence of high-level portions in association with elapsed time from the start of walking, based on the plurality of steps of walking vibration data after conversion, and take the calculated probability of occurrence as the individual specification data of the individual (paragraphs: 16, 35, 47).
7.	As per claim 4, Yamada discloses the walking vibration analysis system, wherein contrast, for each piece of the individual specification data, high-level portions of the binary data obtained through conversion with the probability of occurrence of high-level portions of the individual specification data, and calculate a probability of the individual from which the walking vibration data was acquired being the individual corresponding to the individual specification data (paragraphs: 26, 36, 48).
8.	 Claims 6-8, and 10-12 are listed all the same elements of claims 2-7. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 6-8, and 10-12. 

Citation of References
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Yamada et al (US pat. app. Pub. 20090160958): discusses one analog-to-digital converter circuit that converts an output signal of a vibration detection element which detects vibration of an imaging device, and an output signal of a position detection element which detects a position of an optical component or an imaging element, into digital signals, and a logic circuit that generates a control signal which drives the optical component or the imaging element, based on the output signal of the vibration detection element which is digitized by the analog-to-digital converter circuit and the output signal of the position detection element which is digitized by the analog-to-digital converter circuit, wherein an offset value and an amplitude for the output signal of the position detection element are adjusted.  
Fulghum et al (US pat. App. Pub. 20130073228): elaborates that a machine property includes a detector with a vibration sensor, power source, a data transmitter, a first data processor configured and adapted to obtain sensed vibration data from the sensor and convert it into digital data to be transmitted through the data transmitter, and a system server operatively in communication with the detector. The system server has software that can process and analyze data such as the sensed vibration data received via the data receiver. In a second embodiment, the system includes a vibration sensor, a terminal comprising a user interface unit and a first data processor that can obtain sensed vibration data from the sensor and convert it into digital data to be transmitted through the first data transceiver. In this embodiment, data may be presented visually on the user display area and user input received input from the user input area.   


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436